The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 04:05 PM November 2, 2018




                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

  IN RE:                                  )   CHAPTER 7
                                          )
  BRIANNA LEHMAN,                         )   CASE NO. 18-61415-rk
                                          )
            Debtor.                       )   JUDGE RUSS KENDIG
                                          )
                                          )
                                          )
                                          )   MEMORANDUM OF OPINION
                                          )   (NOT FOR PUBLICATION)
                                          )
                                          )
                                          )
                                          )



        Debtor Brianna Lehman filed a Chapter 7 bankruptcy petition on July 13, 2018. On
October 1, 2018, the Chapter 7 Trustee, Anne Piero Silagy (“Trustee”), filed a motion for
turnover, alleging that the Debtor needed to turn over real estate commissions received
postpetition for purchase agreements entered into prior to filing.    Debtor responded on
October 15, 2018, objecting to the motion, and requested a hearing on the matter on October 18.
The hearing was held on October 29, 2018. At the hearing, the Trustee clarified that the amount
to be turned over would be $7,705.17. The matter was then taken under advisement.
                                               1




18-61415-rk      Doc 27    FILED 11/02/18      ENTERED 11/05/18 08:56:45           Page 1 of 3
       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b) and the
general order of reference entered in this district on July 16, 1984. This is a core proceeding
under 28 U.S.C. §§ 157(b)(2)(A), (B) and (E) and the court has authority to issue final entries.

        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the Court.

                                                DISCUSSION

         When a Chapter 7 debtor has filed for bankruptcy, she may remove certain properties
from the bankruptcy estate. 11 U.S.C. § 522(b)(1). Each state is entitled to choose whether it
wants to use the exemptions set forth in the Bankruptcy Code, or instead use its own state
exemptions. In re McCashen, 339 B.R. 907, 909 (Bankr. N.D. Ohio 2006). Ohio has opted for
the latter. Id. The Ohio Revised Code details at length a number of rights and interests which a
citizen may “hold . . . exempt from execution, garnishment, attachment, or sale to satisfy a
judgment or order,” and the maximum value of those exemptions. O.R.C. § 2329.66(A). One
such exemption is “the personal earnings of the person owed to the person for services in an
amount equal to . . . [s]eventy-five per cent of the disposable earnings owed to the person.”
O.R.C. § 2329.66(A)(13)(b).

        Debtor argues that the real estate commissions in question, being her sole income,
constitute “personal earnings” and as such are subject to the exemption. The Trustee disagrees
and claims that the funds fall outside of the scope of 2329.66(A)(13).

       The Code section offers no definition of “personal earnings”, but defines “disposable
earnings” as “net earnings after the garnishee has made deductions required by law.” O.R.C. §
2329.66(C)(1). This appears intended to distinguish “disposable” earnings from “non-
disposable” ones, and does not clarify what makes those earnings “personal.” However, a
workable definition can be found elsewhere, in a related Code section. O.R.C. § 2716.01(C)(1),
which addresses garnishment of the wages of a judgment debtor, defines “personal earnings” as
“money, or any other consideration or thing of value, that is paid or due to a person in exchange
for work, labor, or personal services provided by the person to an employer.” The same section
defines “employer” as “a person who is required to withhold taxes out of payments of personal
earnings made to a judgment debtor.” Id.

        The Eleventh District has expressly held that real estate commission payments do not
qualify as “personal earnings” under § 2716.01, as the person making the payments “is not
required to withhold taxes on the commission.” Capital One Bank (USA), N.A. v. Caspary, 7th
Dist. Mahoning, No. 17 MA 0092, 2018-Ohio-358, ¶ 17, citing BancOhio Nat’l Bank v. Box, 63
Ohio App. 3d 704, 580 N.E.2d 23 (11th Dist. 1989). In turn, the § 2716.01 definitions have
been applied to determine exemptions in the bankruptcy context within this very district. See In
re Larkins, 2012 Bankr. LEXIS 1762 (Bankr. N.D. Ohio 2012) 1; see also Colbert v. Baumgart

1
  “As noted by the Bankruptcy Appellate Panel of the Sixth Circuit, Ohio courts have not defined the term ‘personal
earnings’ for purposes of § 2329.66(A)(13). . . However, the term is defined for purposes of the related section
                                                         2




    18-61415-rk     Doc 27       FILED 11/02/18          ENTERED 11/05/18 08:56:45                 Page 2 of 3
(In re Colbert), 2007 Bankr. LEXIS 4164 (B.A.P. 6th Cir. Dec. 20, 2007).

       This court finds that Debtor’s real estate commissions are not considered “personal
earnings” entitling her to an exemption under § 2329.66(A)(13). The court will grant the
Trustee’s Motion for Turnover, in the amount of $7,705.17, by separate order.



                                   #            #            #


Service List:

Brianna Lehman
2194 Poplar Street S.E.
East Sparta, OH 44626

John Variola
610 Market Avenue North
Canton, OH 44702

Anne Piero Silagy
1225 South Main Street
Suite 1
North Canton, OH 44720




regarding garnishment [O.R.C. § 2716.01(C)(2)]. And that definition is applied under § 2329.66(A)(13).” In re
Larkins, supra, *6-7.
                                                        3




 18-61415-rk        Doc 27      FILED 11/02/18          ENTERED 11/05/18 08:56:45                 Page 3 of 3
